DETAILED ACTION
Applicant's amendments and remarks, filed 2/10/21, are fully acknowledged by the Examiner. Currently, claims 1-3, 7, 9-12, 18, 20-23, 25-30 and 34 are pending with claim 24 canceled, claims 34 newly added, and claims 1, 11, 18, 22, and 25 amended. The following is a complete response to the 2/10/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10,12,18, 20-23, 25-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2012/0310265) in view of Brown (US 2013/0158507).
Regarding claim 1, Martinez teaches a sphincterotome device comprising a shaft extending from a proximal end to a distal end along a longitudinal axis thereof (104), the shaft comprising:
a first lumen that extends from the proximal end to a first segment of the distal end along the longitudinal axis (lumen with 118 at a distal end), the first lumen comprising at least one cutting wire 
a second lumen that extends from the proximal end to the distal end along the longitudinal axis (lumen for hole 124), the second lumen comprising a second exit port positioned along a sidewall of a third segment of the distal end and configured to receive at least a first guidewire (128 as in Fig. 1); a fourth lumen that extends from the proximal end to the distal end along the longitudinal axis (126), the fourth lumen comprising a fourth exit port, wherein the fourth exit port is configured to receive contrast dye (contrast lumen to inject contrast medium as in par. [0022]).Martinez further teaches the first and second lumen are disposed with a circumferential offset in a cross section of the shaft to configure the first guidewire and the cutting wire to exit at different circumferential locations on the shaft at the distal end (Fig. 3, 122 and 124 are at different circumferential locations allowing 116 and 128 to exit at different circumferential locations).
However, Martinez is silent regarding a third lumen that extends from the proximal end to the distal end along the longitudinal axis, the third lumen comprising a second exit port positioned at a tip of a second segment of the distal end and configured to receive at least a second guidewire; and the third lumen is diametrically opposed to the first lumen along the cross-section of the shaft to bend the second guidewire in a direction consistent with the cutting wire.
Brown teaches the use of a two guide wires and two guide wire lumen (par. [0025] second guide wire 70), one of the lumens extending from a side wire port and another extending from the distal tip (at least Fig. 2), and further teaches first and second guidewire lumens diametrically opposed (32 and 34 as in Fig. 1b).

Regarding claim 2, Martinez teaches wherein the shaft is rotatable to change a direction of the distal end (device may rotate along the longitudinal axis via adjusting the handle), but does not explicitly teach the first entry port is positioned distal to the second exit port and is spaced about .5-2 cm from the distal end.
However, it would have been obvious to one of ordinary skill in the art to have the spacing of the first entry port, as discovering the optimum or workable range only involves routine skill in the art when general conditions are disclosed. This would allow for optimal spacing for cutting tissue.
Regarding claim 9, Martinez teaches herein the second exit port is configured such that at least the first guidewire exits the second exit port at an angle relative to the longitudinal axis (Fig. 1128 exits at an angle relative to the longitudinal axis).
Regarding claim 18, Martinez teaches a sphincterotome device comprising a shaft extending from a proximal end to a distal end along a longitudinal axis thereof (shaft 104), the shaft comprising: a first lumen that extends from the proximal end to a first segment of the distal end along the longitudinal axis (first lumen with 114 and 118), the first lumen comprising at least one cutting wire (110 as in Fig. 2), the at least one cutting wire exposed along an outer surface along the distal end and emerging from the first lumen at a first exit port and re-entering the first lumen at a first entry port (exits from 114 and enters at 118 as in Fig. 2);
a second lumen that extends from the proximal end to the distal end along the longitudinal axis (second lumen 124), the second lumen comprising a second exit port positioned along a side wall of a second segment of the distal end and configured to receive at least a first guidewire (124 exits at a sidewall of the shaft and receives guidewire 128).
However, Martinez is silent regarding a third lumen that extends from the proximal end to the distal end along the longitudinal axis, the third lumen comprising a second exit port positioned at a tip of a second segment of the distal end and configured to receive at least a second guidewire; and the third lumen is diametrically opposed to the first lumen along the cross-section of the shaft to bend the second guidewire in a direction consistent with the cutting wire.
Brown teaches the use of a two guide wires and two guide wire lumen (par. [0025] second guide wire 70), one of the lumens extending from a side wire port and another extending from the distal tip (at least Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify Martinez with the second guide wire and third lumen of Brown. Having the second guidewire allows for placement of the sphincterotome in a biliary system.
Regarding claim 3 and 20, Martinez does not explicitly teach the first entry port is positioned proximal to the second exit port.
However, it would have been obvious to one of ordinary skill in the art that in the combination, the first entry port could be positioned proximal to the second exit port, since rearranging of parts only involves routine skill in the art. This would be desired depending on the particular anatomical layout.
Regarding claim 7, Martinez teaches the second lumen contains at least the first guidewire (124 contains 128 as in at least Fig. 3).
Regarding claim 10 and 27, Martinez is silent wherein the third exit port is configured such that at least the second guidewire exits the third exit port at an angle parallel to the longitudinal axis. 
It would have been obvious to one of ordinary skill that in the combination the second guidewire would exit parallel to the longitudinal axis. Having the second guidewire in such a position would allow for placement of the sphincterotome in a biliary system.
Regarding claim 12 and 30, Martinez teaches further comprising a handle that is operably connected to the shaft (handle 120).
Regarding claim 21, Martinez teaches the first entry port is distal to the second exit port (118 is distal to the second exit port through which 128 exits, as in Fig. 1).
Regarding claim 22, Martinez does not explicitly teach the first entry port spaced about 0.5 to about 2 cm from the distal end.
However, it would have been obvious to one of ordinary skill in the art to have the spacing of the first entry port, as discovering the optimum or workable range only involves routine skill in the art when general conditions are disclosed. This would allow for optimal spacing for cutting tissue.
Regarding claim 23, Martinez does not explicitly teach the second exit port spaced about 0.5 to about 1 cm from the distal end.
However, it would have been obvious to one of ordinary skill in the art to have the spacing of the second exit port, as discovering the optimum or workable range only involves routine skill in the art when general conditions are disclosed. This would allow for optimal spacing for guiding the device to the target area.
Regarding claim 25, Martinez is silent regarding the second lumen receives contrast dye. However, Brown teaches lumens that receive contrast dye (par. [0022] with guidewire and contrast through lumens).

Regarding claim 26, Martinez is silent wherein the third lumen contains at least the second guidewire.
However, Brown teaches the third lumen as in claim 18, and further wherein the third lumen contains the second guidewire (second guide wire 70 as in par. [0025]).
Regarding claim 29, Martinez teaches wherein the at least one cutting wire comprises a conductor (par. [0005]).
Claims 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Brown, in further view of Chin (US 2003/0060842).
Regarding claim 11 and 28, Martinez teaches a fourth lumen that extends from the proximal end to the distal end along the longitudinal axis (126), the fourth lumen comprising a fourth exit port, wherein the fourth exit port is configured to receive contrast dye (contrast lumen to inject contrast medium as in par. [0022]); the at least one cutting wire comprises a conductor (par. [0005]).
Martinez is silent regarding the shaft is comprised of materials with varying rigidity along the longitudinal axis, and the fourth exit port is positioned at a tip of the third segment of the distal end near the third exit port.
However, Chin teaches a similar sphincterotome device with varying rigidity along the longitudinal axis (par. [0031] via materials with greater or smaller diameter to adjust rigidity).
It would have been obvious to one of ordinary skill in the art to modify the device with the shaft dimensions, allowing for flexibility/rigidity at different locations of the shaft to better guide the device into the target area. 
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Brown, in view of Angel (WO 2014/137600).
Martinez is silent regarding a fifth lumen that extends from the proximal end of the distal end along the longitudinal axis, the fifth lumen comprising a fifth exit port, the fifth exit port configured to receive a contrast dye, wherein the fifth exit port is positioned along a side wall of a second segment of the distal end near the second exit port.However, Angel teaches multiple lumens for contrast fluid with exit ports along a sidewall (par. [0051] plurality of infusion lumens with infusion ports through a wall of the catheter body).
It would have been obvious to one of ordinary skill in the art to modify the combination with a fifth lumen and exit port as in Angel, to allow for multiple contrast lumens to allow for more dye for viewing the target area.
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. Applicant argues that the claims as amended would overcome the current rejection, as agreed to in the interview dated 12/27/20. However, there has been no such agreement indicated in the 12/22/20 interview summary. Martinez teaches the first and second lumen with a circumferential offset as in Fig. 3, and Brown teaches the third lumen diametrically opposed to the first lumen as in Fig. 1b.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/BO OUYANG/Examiner, Art Unit 3794